Name: 2002/250/EC: Commission Decision of 27 March 2002 concerning the extension of the protective measures provided by Decision 2001/699/EC, with regard to the fishery and aquaculture products imported from Vietnam (Text with EEA relevance) (notified under document number C(2002) 1303)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  Asia and Oceania;  health;  trade
 Date Published: 2002-03-28

 Avis juridique important|32002D02502002/250/EC: Commission Decision of 27 March 2002 concerning the extension of the protective measures provided by Decision 2001/699/EC, with regard to the fishery and aquaculture products imported from Vietnam (Text with EEA relevance) (notified under document number C(2002) 1303) Official Journal L 084 , 28/03/2002 P. 0075 - 0076Commission Decisionof 27 March 2002concerning the extension of the protective measures provided by Decision 2001/699/EC, with regard to the fishery and aquaculture products imported from Vietnam(notified under document number C(2002) 1303)(Text with EEA relevance)(2002/250/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), and in particular Article 53(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) Under Regulation (EC) No 178/2002 it is provided that the Commission shall adopt the appropriated measures where it is evident that food imported from a third country is likely to constitute a serious risk to human health, animal health or the environment.(2) Under Directive 97/78/EC the necessary measures must be adopted as regards the import of certain products from third countries where any cause likely to constitute a serious risk to animal or human health appears or is spreading.(3) Following the detection of chloramphenicol in certain aquaculture and fishery products imported from Vietnam, the Commission adopted Decision 2001/699/EC, concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in China and Vietnam(3).(4) Following the application of controls provided by Decision 2001/699/EC the presence of nitrofurans has been detected in shrimps imported from Vietnam and intended for human consumption.(5) Since the presence of nitrofurans on foods presents a potential risk for human health the controls checks provided by Decision 2001/699/EC shall be extended to detect the presence of this substance, or his metabolites, to all consignments of shrimps imported from Vietnam.(6) Regulation (EC) No 178/2002 has set up the Rapid Alert System for Food, and recourse to it is appropriate for implementing the mutual information requirement laid down in Directive 97/78/EC.(7) This Decision shall be reviewed in the light of information and guarantees provided by the competent authorities of Vietnam and on the basis of the results of the test carried out by Member States.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to shrimps imported from Vietnam and intended for human consumption.Article 21. Member States shall, using appropriate sampling plans and detection methods, subject each consignments of shrimps imported from Vietnam to a chemical test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detect the presence of nitrofurans or its metabolites.2. Member States shall inform immediately the Commission of the results of the test referred in paragraph 1, making use of the Rapid Alert System for Food, set up by Regulation (EC) No 178/2002.Article 3Member States shall not authorise the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred to in Article 2 are favourable.Article 4All expenditures incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 5Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed on the basis of the guarantees provided by the Vietnamese competent authorities and on the basis of the results of the tests referred to in Article 2.Article 7This Decision is addressed to the Member States.Done at Brussels, 27 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 251, 20.9.2001, p. 11.